DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Porche (US 4,822,158 of record).
Regarding to claim 1, Porsche discloses an eyewear device (eyeglasses with interchangeable lenses; abstract) comprising:
	a frame having a body extending between a first end of said frame and a second end thereof (backing members 132 of the backing assembly 114; figure 6, column 6, lines 30-35);
	a first temple rotationally engaged at said first end of said frame (a first temple member 180 located on the left side of the glasses contains a hinge 184 as shown; figures 6-7, column 7, lines 19-24) and a second temple rotationally engaged at a second end of said frame (a second temple member 180 located on the right side of the glasses contains a hinge 184 as shown; figures 6-8, 12, column 7, lines 19-24);
	a lens assembly having a first side opposite a second side (a lens assembly 112 has opposite lens receiving portions 120 located on the left and right side of the device as shown; figure 6, column 6, lines 14-20) and having two lens portions there between (each lens receiving portion 120 contains a lens 128 as shown; figures 6-7, column 6, lines 20-25);
	a first shoulder engaged with said lens assembly to a position adjacent said first side of said lens assembly (mating lugs 130 form a male coupling member (shoulder), located on the left side of the glasses; figure 6; column 6, lines 25-31);
	a second shoulder engaged with said lens assembly to a position adjacent said second side of said lens assembly (mating lugs 130 form a second male coupling member (shoulder), located on the right side of the glasses; figures 6-8, 11-12; column 6, lines 25-31); said lens assembly positionable to a removable engagement with said frame (the lens assembly 112 is interchangeable with the backing members 132 as shown; figure 6, abstract) having said first shoulder positioned within a first shoulder slot depending into said body of said frame (male coupling member 130 (shoulder) is positioned with a socket 154 (slot) of the backing assembly 114 (frame); figures 11-12; column 6, lines 66-68 - column 7, lines 1-11) and having said second shoulder positioned within a second shoulder slot depending into said body of said frame (second male coupling member 130 (shoulder) is positioned with a second socket 154 (slot) of the backing assembly 114 (frame); figures 8,11-12; column 6, lines 66-68 - column 7, lines 1-11), and having edge portions of said two lens portions contacting against a central portion of said body of said frame in-between said first end of said frame and said second end of said frame (each lens portion 128 is shown contacting a central portion of the backing member 132 as shown; figures 7-8, 10).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Porsche (US 4,822,158), as applied to claim 1 above, in view of Calilung et al.(20170100287 of record).
Regarding to claim 16, Porsche discloses the eyewear device of claim 1, but Porsche fails to disclose wherein said two lens portions are formed in a shield.  Calilung discloses wherein said two lens portions are formed in a shield (the lens portions 108 are formed as part of a shield as shown; figure 1).  Therefore, it would have been obvious to one of ordinary skill in the art, before effective filing date of the claimed invention, to have modified the lenses of Porsche, wherein said two lens portions are formed in a shield, as taught by Calilung, for the advantage of allowing the entire lens to be created at the same time.

Allowable Subject Matter
1.	Claims 2-15 and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
2.	The following is a statement of reasons for the indication of allowable subject matter: (claim 2) at least one ball positioned within a ball cavity in said body of said frame; said ball biased to position a projecting portion of said ball within said first shoulder slot; and said projecting portion biasly locating into a first ball recess formed in said first shoulder while said lens assembly is in said removable engagement with said frame; (claim 4) lens assembly having a connecting member engaged to first ends of said two lens portions; a post extending from said connecting member in between said two lens portions; a post slot depending into said body of said frame; and said post locating within said post slot with said lens assembly in said removable engagement with said frame; (claim 19) first shoulder having a marker positioned thereon; an aperture communicating through said body of said frame to said first shoulder slot; and said marker visible through said aperture only with said lens assembly positioned in said removable engagement.

Response to Arguments
1.	Applicant's arguments filed on 10/14/2022 have been fully considered but they are not persuasive.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., vertical sliding) are not recited in the rejected claims (REMARK, page 1).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In addition, Porsche reference figures 6 and 7 shows the mating lugs 130 slides horizontally direction into the frame shoulder socket-like portion 154.  It may be short slide, but it is still considered as slide since the term slide is broad and there is not limited to how long the slide is.
4.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zelman (US 6,450,637 B1) discloses, in Figures 12 and 13, removable lens body (10’) comprising protrusions (26) vertically sliding into first and second shoulder slots (28)(Figure 13, sockets 28).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUYEN TRA whose telephone number is (571) 272-2343. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571)272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TUYEN TRA/Primary Examiner, Art Unit 2872